El Juez Presidente Señob del Tubo,
emitió la opinión del tribunal.
Manuel Domínguez Pérez fué acusado como autor del delito previsto y castigado en el artículo 288 del Código Penal. Condenado a pagar una multa de cincuenta dólares o a sufrir un día de cárcel por cada dólar que dejare de sa-tisfacer, apeló para ante esta Corte Suprema alegando que se habían cometido cinco errores que estudiaremos en el or-den en que fueron señalados.
Es el primero que la acusación no imputa la comisión de un delito público, porque el hecho de arrendar como en ella se dice “la casa No. 61 de la calle Tetuán de esta dudad, a sabiendas,” de que el arrendatario “iba a dedicar dicha casa, como la ha dedicado, para citas deshonestas,” no constituye el delito previsto en el artículo 288 del Código Penal.
Dicho artículo establece cuatro formas de comisión del delito, a saber; 1, teniendo establecida una casa escanda-losa o dedicada a citas deshonestas; 2, teniendo una casa de recreo en la cual habitualmente se perturbare la tranquili-dad, bienestar o decoro del inmediato vecindario; 3, te-*666niendo nn mesón en que se promovieran desórdenes cons-tantemente, y 4, arrendando cualquier “habitación o casa de vecindad,” “apartment or tenement,” sabiendo que va a dedicarse a citas deshonestas o a la prostitución.
La cuarta forma del delito es la que debe estudiarse aquí. En el texto castellano se usan las palabras “habitación” y “casa de vecindad,” en el inglés se emplean las palabras “apartment” y “tenement.’'’ En la acusación se ■ dice “casa.”
A nuestro juicio consultado el texto inglés que es el original, se concluye en seguida que no existe el error que se alega.
La significación de la palabra “tenement”, según Bou-vier, es como sigue:
“Tenement (del lat. teneo, tener). Todo aquello de naturaleza permanente que puede ser tenido.
“Casa u hogar seguro. Diccionario Jacob. Habitaciones alqui-ladas en una casa.
“Propiedad poseída por un arrendatario. Marmet Co. v. Archibald, 37 W. Va. 778, 17 S.E. 299.
“En su significación más amplia, comprende todo aquello que puede ser tenido, siempre que sea de naturaleza permanente; y este término no sólo significa terrenos y heredades que son tenidos, sino también las rentas y ganancias a prendre de que un hombre disfruta una tenencia franca y de los cuales puede estar en posesión ut libero tenemento; Co. Litt. 6 a; 2 Bla. Com. 17; 1 Washb. R.P. 10. En su significación técnica incluye también un patronato; 3 Atk. 460; 4 Bing. 290; diezmos; 1 Stra. 100; 6 Ad. & El. 388; una dignidad; 30 Ch. Div. 136; 2 Salk. 509. Incluye también un muelle; 14 Abb. Pr. 372. La palabra ‘tenement’ por sí sola, sin otras circunstancias que la rodeen, nunca ha sido interpretada como que transmite un feudo; 10 Wheat. 204. Véanse 1 B. & Ad. 161; Com. Dig. Grant (E 2), Trespass (A 2).” Bouvier’s Law Dictionary, tomo 3, pág. 3257, ed. 1914.
Y en Words and Phrases, se dice:
“Un ‘tenement house’ ha sido definido como una casa de vivienda o un departamento en un edificio usado por una familia, y con fre-cuencia, según el uso moderno de esta palabra, una casa de vivienda *667de inferior categoría, alquilada a gente pobre, o nna casa construida, para ser alquilada. State v. Rowland Lumber Co., 69 S.E. 58, 59, 153 N.C. 610.” Words and Phrases, tomo 4, pág. 877, ed. 1914.
La misma obra, en la misma página, establece la dife-rencia de lo que se entiende por “apartment” y “tenement,” diciendo como signe:
“Las palabras ‘apartment or community house’ no son sinónimas, de ‘tenement,’ en una cláusula que excluye la fabricación de cual-quier clase de tenement, apartment, or community house.’ McClure v. Leaycraft, 90 N. Y. Supp. 233, 234, 97 App. Div. 518.”
El segundó error alegado se señala así: “Haber permitido la corte que el fiscal hiciera la siguiente pregunta: ‘¿Para qué negocio, si usted lo sabe, fue arrendada esa casa por Pérez Domínguez a Capre?’ ”
De la transcripción aparece que el abogado del acusado “se opuso a la pregunta por traer la misma al testigo a una conclusión.”
Aun suponiendo que la forma de la pregunta no fuera la que debió ser, toda vez que la contestación dada por el testigo no tendió a ayudar al fiscal, el error, de haberse co - metido alguno, no filé perjudicial.
No existe el tercero de los errores señalados. Era legal permitir al testigo Juan E. Miranda que se refiriera a cierta conversación que tuvo con el acusado en la que éste admitió ciertos hechos que le perjudicaban indudablemente jjero que no constituyen una verdadera confesión. En tal virtud no era aplicable la regla que rige con respecto a la admisión de confesiones.
Para fundar el cuarto error y sostener que el delito estaba ya prescrito, se refiere el apelante a ciertas manifestaciones de algunos testigos, pero como existen otras declaraciones que fijan la fecha de la comisión del delito dentro del tiempo en que la ley permite que se persiga, estas últimas deben prevalecer atendida la actuación de la corte de distrito, especialmente cuando las primeras no se refieren a *668la feclia del arriendo a Rafael Capre sino a la mala fama de la oasa.
El quinto y último error se formula así: “Haber dictado sentencia la corte contraria a la evidencia presentada.”
Hemos examinado la prueba y es abundante no sólo en cuanto a la mala fama de la casa sino en cuanto a repeti-dos actos concretos de prostitución en ella realizados en forma tal que constituían el único empleo de las desgracia-das mujeres que en ella habitaban o a ella se acogían.
Con respecto a la primera clase de prueba parece conve-niente citar la jurisprudencia que sigue:
“Si puede o no probarse la reputación de una casa en sí, como de mala fama es una cuestión sobre la cual los casos están en conflictcj én algo; pero creemos que el peso de las autoridades y el mejor criterio sostienen la afirmativa de la proposición. Así se ba resuelto en un gran número de estados y los siguientes son algunos de los casos que sostienen esa teoría: Sylvester v. State, 42 Tex. 496; Morris v. State, 38 Tex. 603; Allan v. State, 15 Tex. App. 321; State v. McDowell, Dud. (S.C.) 346; King v. State, 17 Fla. 183; O’Brien v. People, 28 Mich. 213; Betts v. State, 93 Ind. 375: Greater v. State, 105 Ind. 271; State v. Brunell, 29 Wis. 435; State v. Smith, 29 Minn. 193; Territory v. Bowen, 2 Idaho, 607; Drake v. State, 14 Neb. 535; Cadwell v. State, 17 Conn. 467; Commonwealth v. Kimball, 7 Gray. 328. (Véase también Moorq’s Crimina] Law, párrafo 1072, y casos allí citados en apoyo de la aseveración contenida en el texto de que ‘puede probarse la existencia de una casa de mala fama me-diante evidencia directa o por su reputación u otras circunstancias— como, por ejemplo, que las personas que allí residían estaban repu-tadas como prostitutas.’) Hemos 'quedado mucho más impresionados con el razonamiento y ]a consistencia de los casos que sostienen que prueba de la reputación de un burdel es admisible, que con el razo-namiento y ]a consistencia de aquellos que resuelven lo contrario; pues los últimos casos si bien excluyen prueba respecto a la reputación de la casa, admiten prueba con relación a la reputación de las. per-' sonas que en ella residen a fin de demostrar que es un burdel — y ésta parece ser una distinción sin que haya mucha, diferencia.” Demartini v. Anderson, 127 Cal. 33, 35.
En cuanto al conocimiento del arrendador en relación con *669los fines para los onales se iba a destinar y se destinó en efecto la casa, la prneba es contradictoria. La Corte resol-vió el conflicto y no se ba demostrado qne actuara movida por pasión, prejuicio o parcialidad, ni que cometiera error manifiesto alguno.

Debe confirmarse la sentencia recurrida.